Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 2/28/2022. Claims 1-20 are pending in the case. Claims 1, 11 and 19 are amended. Claims 1, 11 and 19 are independent claims. Claims 1-20 are rejected. 

Summary of claims
 3.	Claims 1-20 are pending, 
	Claims 1, 11 and 19 are amended,
	Claims 1, 11 and 19 are independent claims,
           Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 8-10, filed 2/28/2022, with respect to claims 1-20, have been considered but are found moot in view of new rejection ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4-7, 11-12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Wilson et al (US Publication 20180091732 A1, hereinafter Wilson), and in view of David Bill (US Publication 20080059570 A1, hereinafter Bill), and Su Liu et al (US Publication 20180329960 A1, hereinafter Liu).

As for independent claim 1, Wilson discloses: A method comprising: receiving, by a first computing device, a content collection from a second computing device (Figs. 12A-12F, receiving by the user of device 1200 (a first computing device), messages from the other user named “Joe” (a second computing device)); analyzing  text data to identify a first characteristic based on the text data ([0322], generating stickers based on context obtained from the user’s device, or the messages that have already been received or sent, and/or message text that has been entered, and/or the recipient of the sticker, in the example depicted in Fig. 12I, analyzing the text “On my way” to identify someone is going to do something), the text data being input in a text interface overlaid on a display of the content collection (Figs. 12A-12F, the text entry field 1213; Fig. 12I, receiving text in text entry field 1213 “On my way”) and the first characteristic comprising a phrase representing the input of the text data (See Bill); retrieving a plurality of personalized avatars, the plurality of personalized avatars are individually associated with a plurality of avatar characteristics (Fig. 12I, a set of stickers are presented in sticker interface 1227, sticker 1233 shows a personalized avatar in response to device determining that it is raining at the user’s current location); determining a first selection of personalized avatars from the plurality of personalized avatars, the first selection of personalized avatars comprise personalized avatars that integrate the first characteristic and are associated with avatar characteristics that match the first characteristic (Figs. 12I-12J, select stick 1229 which is a personalized avatar representing someone is running to a place); generating a personalized avatar interface comprising the first selection of personalized avatars (Fig. 12I, a set of stickers are presented in sticker interface 1227); and causing the personalized avatar interface comprising the first selection of personalized avatars to be overlaid on the display of the content collection (Fig. 12J, sticker 1229 and the already entered text portion of the message are sent to Joe and displayed in messaging interface 1203 as text box 1235 and sticker 1236).
Wilson discloses generating personalized avatar with certain characteristic for message data based on input text data ([0322], generating stickers based on context obtained from the user’s device, or the messages that have already been received or sent, and/or message text that has been entered, and/or the recipient of the sticker, in the example depicted in Fig. 12I, analyzing the text “On my way” to identify someone is going to do something), but does not expressly disclose the characteristic of avatar comprises a phrase representing the input of the text data, in an analogous art of managing an avatar in instant messenger application interface, Bill clearly discloses: analyzing text data to identify a first characteristic based on the text data…the first characteristic comprising a phrase representing the input of the text data (Fig. 5 and [0047]-[0048], for example, a phrase representing the input of text data “Nice” and a meaning “happy” are mapped to icon 520a);
Wilson and Bill are in analogous art because they are in the same field of endeavor, managing an avatar in instant messenger application interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the 
Further, Wilson discloses generating personalized avatar with certain characteristic for message data based on input text data but does not clearly disclose ranking avatars based on one of a number or frequency of confirmed matches, in another analogous art of dynamically presenting avatar/sticker based on user input, Liu discloses: determining an individual ranking for individual personalized avatars included in the first selection of personalized avatars, the individual rankings being based on at least one of a number or frequency of confirmed matches between the text data and one or more characteristics associated with the individual personalized avatars ([0077], the expression sticker cataloger may rank the collected expression stickers according to the meanings, type, selection frequency, accepted rating by the user, and/or any other features, aspects, and/or characteristics of the expression stickers, moreover, the expression sticker cataloger may sort, filter, search, and move or interrelate the various collected expression stickers in accordance with any rules or conventions specified by the various sets of expression sticker management criteria, such that any particular user will be presented with a collection of expression stickers which appear as desired by the user); the first selection of personalized avatars being displayed in the personalized avatar interface based on the individual rankings of the individual personalized avatars ([0077], the expression sticker cataloger may rank the collected expression stickers according to the meanings, type, 
Wilson and Liu are in analogous art because they are in the same field of endeavor, dynamically presenting avatar/sticker based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Wilson using the teachings of Liu to include ranking the expression stickers based on selection frequency and characteristics of the expression stickers. It would improve Wilson’s method with enhanced ability to present avatars in ranked order and the avatar/sticker appear as desired by the user so user may select the desired avatar/sticker quickly.

As for dependent claim 2, Wilson further discloses: transmitting, to the second computing device, a selected personalized avatar from the personalized avatar interface during access to the content collection (Fig. 12J, sticker 1229 and the already entered text portion of the message are sent to Joe and displayed in messaging interface 1203 as text box 1235 and sticker 1236).

As for dependent claim 4, Wilson further discloses: the text data comprises an alpha-numeric string of characters (Fig. 12D, the user entered text “Hi, sorry you aren’t feeling well, Do you want me to bring food;” Fig. 12I, the user entered text “On my way”).

 the first characteristic comprises a sub-combination of letters, words, numbers, or special characters within the text data ([0323], indicating the conversation was about making food).

As for dependent claim 6, Wilson further discloses: the avatar characteristics comprises letters, words, numbers, or special characters, or any combination thereof ([0323], sticker 1229 was generated based on information from messaging interface that indicates that the conversation was about the user of device 600 bringing something to Joe].

As for dependent claim 7, Wilson further discloses: prior to receiving the input text data, causing the first computing device to display of the content collection (Wilson: Fig. 12F, before user entered text as depicted in Fig. 12I, user received message from Joe); detecting a user gesture on the display of the Ephemeral content collection (Wilson: Fig. 12F, user selected button 1212); generating a second personalized avatar interface, in response to detecting the user gesture (Wilson: Fig. 12G, in response to user gesture, generating sticker interface 1227); causing the second personalized avatar interface to be overlaid on top of the display of the content collection (Wilson: Fig. 12G, in response to user gesture, generating sticker interface 1227); transmitting, to the second computing device, a selected personalized avatar from the second personalized avatar interface during access to the content collection (Wilson: Figs. 12G-12H, [0324], in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from ; detecting a second user gesture (Wilson: Fig. 12G, [0324], in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from sticker interface 1227 to text box 1224); and causing the second personalized avatar interface to be removed from the display in response to the detected second user gesture (Wilson: Fig. 12H, in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from sticker interface 1227 to text box 1224, the sticker interface 1227 is removed).

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein. 

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein. 

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

.

6.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Bill and Liu as applied on claims 1 and 11, and further in view of Dorian Franklin Baldwin et al (US Publication 20180025219 A1, hereinafter Baldwin).

As for dependent claim 3, Wilson discloses message content (Figs. 12A-12J, messages communicated between two users) but does not expressly disclose the content comprises an ephemeral message, in an analogous art of managing avatars in electronic messaging graphics, Baldwin clearly discloses: the content collection comprises an ephemeral message or ephemeral or ephemeral content collection ([0051], the customized graphic may be presented to the user and/or a recipient for a predetermined period of time, with reference to ephemeral messages).
Wilson and Bill and Baldwin are in analogous art because they are in the same field of endeavor, managing an avatar in instant messenger application interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Wilson-Bill using the teachings of Baldwin to include customizing avatars in ephemeral messages. It would improve Wilson’s method with enhanced ability to present customized graphic to the user and/or a recipient for a predetermined period of time.

.

7.	Claims 8-10, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Bill and Liu as applied on claims 1 and 11 and 19, and further in view of Lidan Zhang et al (US Publication 20160361653 A1, hereinafter Zhang).

As for dependent claim 8, at least Bill discloses emotions may be grouped by categories, such as “negative and passive”, “agitated,” or “caring” ([0062], [0063], [0070]) but does not clearly disclose personalized avatars associated with a sentiment avatar category, in an analogous art of avatar selection, Zhang discloses: the second personalized avatar interface comprises a second selection of personalized avatars associated with a sentiment avatar category ([0015], avatar selection is tailored according to an analysis of user’s emotional states and interpersonal dynamics; [0039], content analyzer analyzes the content of messages between a sender and a recipient to determine sentiment and interpersonal dynamics; [0071], determining sentiment and interpersonal dynamics and an avatar determination module to select an avatar based on the profile information).
Wilson and Bill and Zhang are in analogous art because they are in the same field of endeavor, providing avatars based on user’s input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Wilson-Bill using the teachings of Zhang to include selecting avatars according to sentiment type. It 

As for dependent claim 9, Zhang further discloses: associating a first user affinity in a first user profile at the first computing device ([0071], determining sentiment and interpersonal dynamics and an avatar determination module to select an avatar based on the profile information).

As for dependent claim 10, Zhang further discloses: associating a second user affinity stored in a second user profile at the second computing device ([0071], determining sentiment and interpersonal dynamics and an avatar determination module to select an avatar based on the profile information).

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein. 

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

transmitting, to the second computing device, a selected personalized avatar from the personalized avatar interface during access to the content collection (Wilson: Fig. 12J, sticker 1229 and the already entered text portion of the message are sent to Joe and displayed in messaging interface 1203 as text box 1235 and sticker 1236); detecting a user gesture on the display of the content collection (Wilson: Fig. 12F, user selected button 1212); generating a second personalized avatar interface, in response to detecting the user gesture (Wilson: Fig. 12G, in response to user gesture, generating sticker interface 1227); causing the second personalize avatar interface to be overlaid on top of the display of the content collection (Wilson: Fig. 12G, in response to user gesture, generating sticker interface 1227); transmitting, to the second computing device, a selected personalized avatar from the second personalized avatar interface during access to the content collection (Wilson: Figs. 12G-12H, [0324], in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from sticker interface 1227 to text box 1224, a sticker is attached to text box 1223, sticker 1232 is sent to Joe with additional information for similar placement on Joe’s text box displayed on Joe’s device); detecting a second user gesture (Wilson: Fig. 12G, [0324], in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from sticker interface 1227 to text box 1224); and removing the second personalized avatar interface in response to the detected second user gesture (Wilson: Fig. 12H, in response to device 600 receiving drag and drop gesture 1231, which drags sticker 1230 from sticker interface 1227 to text box 1224, the sticker interface 1227 is removed), 
wherein the second personalized avatar interface comprises a second selection of personalized avatars associated with a sentiment avatar category stored in a first user profile at the first computing device and a second user profile at the second computing device ([0015], avatar selection is tailored according to an analysis of user’s emotional states and interpersonal dynamics; [0039], content analyzer analyzes the content of messages between a sender and a recipient to determine sentiment and interpersonal dynamics; [0071], determining sentiment and interpersonal dynamics and an avatar determination module to select an avatar based on the profile information).
Wilson and Bill and Zhang are in analogous art because they are in the same field of endeavor, providing avatars based on user’s input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Wilson-Bill using the teachings of Zhang to include selecting avatars according to sentiment type. It would improve Wilson’s method with enhanced ability to analyzing user’s emotion and provide avatars representing user’s emotion so user may select avatar matching user’s emotion/sentiment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HUA LU/
Examiner, Art Unit 2171